Citation Nr: 0631882	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  00-14 538A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bullous emphysema, 
to include as secondary to nicotine dependence.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in November 1994, the RO confirmed 
and continued the 30 percent evaluation then in effect for 
PTSD.  The RO subsequently assigned a 50 percent rating, 
effective June 1994, in a January 1996 rating decision.  The 
veteran continued to disagree with the assigned rating.  In 
February 2005, the Board denied the claim for an increased 
rating for PTSD.  The veteran appealed this determination to 
the United States Court of Appeals for Veterans Claims 
(Court) which, in an Order dated May 22, 2006, granted a 
Joint Motion for Remand (Joint Motion).  

In a rating decision dated in February 1999, the RO denied 
the veteran's claim for service connection for bullous 
emphysema, to include as due to nicotine dependence.  The 
veteran disagreed with this determination and, following the 
issuance of a statement of the case, filed a substantive 
appeal with respect to this issue in March 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Information received from the Decision Review Officer in 
December 2004, reveals that a VA examination relating to the 
claim for service connection for emphysema was apparently 
conducted, and that clarification from the examiner had been 
requested.  These reports have not been associated with the 
claims folder, and it is unclear whether any further action 
has been taken on this issue.  

With respect to the claim for an increased rating for PTSD, 
the Board notes that VA psychiatric examinations since 
November 1998 have diagnosed both bipolar disorder, not 
otherwise specified, and PTSD.  At the time of the November 
1998 VA psychiatric examination, the examiner commented that 
the veteran's PTSD symptoms were secondary to bipolar 
disorder, and the veteran's functional impairment appeared 
to be primarily the result of the bipolar disorder, and was 
only secondarily affected by the continuing PTSD symptoms.  
Following the December 2002 VA psychiatric examination, the 
examiner stated that the veteran's bipolar disorder made it 
more difficult for him to cope with the symptoms of PTSD, 
and that PTSD triggers undoubtedly increased the severity of 
the bipolar symptoms.  The examiner added that the two 
conditions appeared to be inextricably intertwined.  The 
Board also observes that following the January 2004 VA 
psychiatric examination, the examiner indicated that the 
veteran's bipolar disorder appeared to be the veteran's 
primary disabling condition, but he clearly displayed 
symptoms of PTSD.  

The Joint Motion directed that the VA distinguish the 
symptoms or effects of PTSD from those of the nonservice-
connected bipolar disorder.  In view of the conflicting 
evidence summarized above concerning the impact of both 
bipolar disorder and PTSD, the Board finds that additional 
development is necessary. 

In a statement received in July 2006, the veteran asserted 
that had been in counseling through the VA and an outside 
medical provider since July 2005.  These records have not 
been associated with the claims folder.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for PTSD since 1994.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  Specifically, VA treatment 
records from Albany, New York VA medical 
centers dating from July 2004 should be 
obtained. 

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the nature and severity of the 
manifestations of his PTSD.  The 
examination report should include a 
detailed account of all pathology found 
to be present.  If there are psychiatric 
disorders other than PTSD, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be 
specified.  The psychiatrist should 
describe how the symptoms of PTSD affect 
the appellant's social and industrial 
capacity, and whether the condition is 
permanent in nature.  The report of the 
examination should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests 
are to be accomplished.  The examiner 
should assign a Global Assessment of 
Functioning score for the symptomatology 
related to PTSD, and a definition of the 
numerical code assigned.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.

3.  If a VA examination was conducted 
pertaining to the veteran's claim for 
service connection for emphysema, the 
report should be associated with the 
claims folder.  Similarly, the 
clarifying opinion, as well as all 
evidence pertaining to that issue should 
also be obtained and associated with the 
claims folder.  If review of these 
records reveals that additional 
development is necessary, such should be 
conducted.  

4.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


